--------------------------------------------------------------------------------

Exhibit 10.12
 
SHELL REFERRAL AGREEMENT
 
This Shell Referral Agreement ("Agreement"), dated December 17, 2009, is made by
and between:
 
 

 
Dragon Link Investments, Ltd. 
Corner Hutson & Eyre Street, Blake Building, Suite 302
Belize City, Belize
 
       and
("Referrer")        
China Qinba Pharmaceuticals, Inc., a Delaware Corporation 
24th Floor, Building A, Zhengxin Mansion, No. 5 of 1st Gaoxin Road
Hi-Tech Development Zone
Xi’an City, Shaanxi Province
People’s Republic of China
(the “Principal”)

 
RECITALS


WHEREAS, Principal is interested in acquiring control of or merging with said
public shell.


NOW, THEREFORE, in consideration for those services Referrer provides to
Principal, the parties agree as follows:
 
1.    INDEPENDENT CONTRACTOR: Nothing in this agreement shall be construed to
create the relationship of employer and employee, joint venture, or partnership,
between parties hereto. Referrer shall be deemed at all times to be an
Independent Contractor.
 
2.    UNIQUE SERVICES PROVIDED: The scope of this agreement is limited and
unique to the Referrer to perform for the Principal such services.
 
a)     To provide the Principal certain information regarding an
over-the-counter bulletin board (“OTCBB”) public shell so that Principal may
complete necessary ‘due diligence’ for a potential acquisition of or merger with
such shell. Specifically and at minimum, the Referrer shall provide the
publicly-traded ticker symbol and contact information for the current majority
shareholder, and officer(s) and director(s).
 
3.    COMPENSATION: Principal agrees to pay Referrer, as his fee and in
consideration for the referral services to be performed by Referrer under this
Agreement, the Company will issue the Referrer warrants to acquire 1,200,000
common shares of the Company’s common stock, subject to any forward or reverse
splits, with registration rights, at a $0.83 exercise price and expiration date
of three years after acquiring control of or merging with said public shell for
time spent on Referral Services, at the time of acquiring control or merging
with said public shell.  (collectively, the “Warrants”)
 
4.    TERM: Referrer shall begin services for the Principal on December 17,
2009. Services will continue in perpetuity unless terminated as a result of the
Principal, his agents, his clients, or his nominees merging with the referred
OCTBB company to the Principal by the Referrer and completing the payment of
compensation as agreed.
 

 
1 | Page

--------------------------------------------------------------------------------

 
 
5.    ASSIGNMENT: Both parties shall not be entitled to assign or transfer this
agreement without prior consent from the other party in writing.


6.    LIMITATIONS: Principal will only be responsible to compensate Referrer in
the event that the Principal, his agents, his clients, or his nominees, executes
an agreement to merge with a specific OTCBB company referred to the Principal by
the Referrer. Referrer holds no obligations to the Principal other than to have
provided the unique services one (1) time.


7.     GOVERNING LAW: This Agreement shall be governed by the interpreted in
accordance with the laws of the State of Delaware without reference to its
conflicts of laws rules or principles. Each of the parties consents to the
exclusive jurisdiction of the superior courts of the Laws of Delaware in
connection with any dispute arising under this Agreement and hereby waives, to
the maximum extent permitted by law, any objection, including any objection
based on forum non convenes, to the bringing of any such proceeding in such
jurisdictions.
 
8.     INDIVIDUAL AGREEMENT: This Agreement is separate and unique from any
past, present, or future agreements entered between the Referrer and Principal.
Both parties agree that their signatures below represent their true identity as
provided in government-issued identification documents.


9.     REGISTRATION RIGHTS:  The Company will cause a registration statement to
be filed with the U.S. Securities and Exchange Commission, covering 100% of the
common stock underlying the Warrants, on or before three months after the close
of the acquiring control of or merging with said public shell and use its
commercially reasonable efforts to cause the registration statement to become
effective within one hundred twenty (120) days following the date of the filing
of the registration statement.  The Company will also use commercially
reasonable efforts to maintain the effectiveness of the registration statement
for a period of 3 years from the date of acquiring control of or merging with
said public shell.


The Company will be deemed not to have used commercially reasonable efforts to
cause the registration statement to become, or to remain effective during the
requisite period if the Company voluntarily takes any action that would, or
omits any action the omission of which would result in either: (i) such
registration statement not being declared effective; or (ii) the holders of
securities covered by a previously effective registration statement being
prohibited by applicable law from trading the securities covered thereby.


The aggregate amount of liquidated damages payable by the Company to the
Referrer as a result of a failure to timely file, or cause the registration
statement to become or maintain its effective status, shall be capped at ten
percent (10%) of the market value of the common stock underlying the Warrants at
the time of breach.  Moreover, the Company shall not accrue liquidated damages
with respect to more than one of any failure under this section at a time.
 
10.     NON-DISCLOSURE and CONFIDENTIALITY:
 
BASIS FOR CONFIDENTIAL TREATMENT: It is recognized that such information passed
in-between parties has substantial competitive value so long as it is withheld
from public dissemination, and this value will be impaired or destroyed on
publication or disclosure

 
2 | Page

--------------------------------------------------------------------------------

 
 
to others. Accordingly, all information exchanged under this Agreement shall be
considered to be proprietary information. During the term of this Agreement,
each receiving party will make all reasonable efforts to protect the information
disclosed, or exchanged, relative to the subject matter specified below. In no
event shall either party, without the prior written approval of the other party,
(a) make such information or documents available to any third party, or (b)
disclose or identify the source of any of the information disclosed in
confidence.


Signatures:
 
 
REFERRER:
 
Signature:                                                
Name:    Dragon Link Investments, Ltd
 
Address:
Corner Hutson & Eyre Street, Blake Building, Suite 302, Belize City, Belize
 
 
Date:   December 17, 2009
 
PRINCIPAL:
China Qinba Pharmaceuticals, Inc.
 
Signature:                                                
Name:    Wang Guozhu
Chairman and Chief Executive Officer
 
Address:
24th Floor, Building A Zhengxin Mansion, No. 5 of 1st Gaoxin Road, Hi-Tech
Development Zone, Xi’an City, Shaanxi Province, People’s Republic of China
 
Date:   December 17, 2009



 
 
 
 


 
 
3 | Page

--------------------------------------------------------------------------------

 
